Ostrander, J.
{after stating the facts). As the contention of plaintiff in error is understood, it is that the duty' of the railway company, the passenger having alighted safely, was a duty to be measured without reference to the relation of carrier and passenger; that it owed to plaintiff, when she was injured, no other or different duty than if she had been a pedestrian who was attempting to cross the street at the same place.
The rule that the relation of carrier and passenger does not cease at the moment the passenger alights from the carrier’s vehicle, at the point of destination, but continues until the passenger has had,reasonable time to leave the carrier’s premises, is qualified in its application to passengers using surface street-railroad vehicles. A street is not a passenger station, for the safety of which a street-railway company is responsible. Ordinarily, a passenger, having safely alighted from a street car, becomes at once a traveler upon the highway, and his duty and the duty of others towards him have no relation to the reciprocal duties which a moment before existed between the carrier and himself. Creamer v. Railway Co., 156 Mass. 320 (16 L. R. A. 490); Bigelow v. Railway Co., 161 Mass. 393; Conway v. Railroad Co., 87 Me. 283, 90 Me. 199; Platt v. Railroad Co., 2 Hun (N. Y.), 124. But as a general rule it is the duty of the street-railroad carrier to at least exercise proper care to see that the place of alighting is safe — not to stop a car for alighting passengers at a *411place known to be unsafe. Nellis on Street Surface Railroads, p. 485; Richmond City R. Co. v. Scott, 86 Va. 902; MacDonald v. Transit Co., 108 Mo. App. 374; West Chicago St. R. Co. v. Cahill, 64 Ill. App. 539, 165 Ill. 496; Stewart v. Railway Co., 78 Minn. 85; Fort Wayne Traction Co. v. Morvilius, 31 Ind. App. 464; Citizens’ St. R. Co. v. Twiname, 111 Ind. 587; Henry v. Railway Co., 24 Wash. 246; Bass v. Railway, 70 N. H. 170; Mobile Light & R. Co. v. Walsh, 146 Ala. 295; Maverick v. Railroad Co., 36 N. Y. 378; Wolf v. Railroad Co., 67 App. Div. (N. Y.) 605; and it would be a narrow application of the rule to hold that the carrier’s duty was in all cases performed if a passenger reached and stood upon the surface of the street in safety. If a passenger alighted in the night, in a dark place, at a point where a step made in any direction would be into an excavation, made by the carrier, in a street, the surface of which had been theretofore smooth and comparatively level, the existence of the excavation being unknown to the passenger, it would be doing violence to terms to say that the car was stopped and the passenger invited to alight at a proper place, or that the passenger had safely alighted. In the case at bar, the plaintiff had been absent from the city for some days. She was ignorant of the situation at the place where she alighted. The situation was a dangerous one and had been created by defendant a few hours before the injury was received. Whether the night was dark and the obstructions and the single red light placed in the vicinity were calculated to warn a prudent person of the situation, and whether plaintiff exercised proper care, were questions of fact for the jury, and were submitted to them. If plaintiff had been informed, she could easily have avoided the danger. Without information, she was likely to pursue her way as she had been accustomed to do. Her way led across the tracks of defendant and into the opening in the street.
We are of opinion that the evidence warranted a finding that it was negligence on the part of the carrier to *412stop its car at the place it did stop it and invite plaintiff to alight there without in some suitable way informing her of the conditions. The charge of the court presented this theory and was, in the main, favorable to defendant.
The judgment is affirmed.
Grant, 0. J., and Montgomery, Hooker, and Carpenter, JJ., concurred.